Citation Nr: 0205723	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  00-16 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for low 
back strain.

2.  Entitlement to a rating greater than 10 percent for 
cervical disc bulge at C3-7.




ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active verified service from August 1989 to 
November 1993.  The record also reflects additional service 
which has not been verified.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2000 decision of a Department of Veterans 
Affairs (VA) regional office (RO) that, in part, denied 
increased ratings for the disabilities at issue on appeal.

The Board remanded the case in July 2000 for further 
development.  The development requested on remand was 
completed, and the case has been returned to the Board for 
continuation of appellate review.


FINDINGS OF FACT

1.  Low back stain is manifested primarily by subjective 
complaints of pain; there is no muscle spasm on extreme 
forward bending or unilateral loss of spine motion in a 
standing position; the lumbar spine exhibits no more than 
slight limitation of motion.

2.  Cervical disc bulge at C3-7 is manifested primarily by 
subjective complaints of neck pain; there are no upper 
extremity motor or sensory deficits; the cervical spine 
exhibits no more than slight limitation of motion.


CONCLUSIONS OF LAW

1.  A rating greater than 10 percent for low back strain is 
not warranted.  38 U.S.C.A. § 1155 (West 1991), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2001), 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).

2.  A rating greater than 10 percent for cervical disc bulge 
at C3-7 is not warranted.  38 U.S.C.A. § 1155 (West 1991), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5290, 5293 (2001), 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records disclose that the veteran sustained 
an injury to his low back in January 1990 while he was 
pushing a car.  He reinjured his back in January 1991 while 
playing basketball.  There were continued complaints of low 
back radiating down the left leg to the left heel.  The 
veteran also complained of pain in the cervical spine with no 
radiation to the upper extremities.  He indicated that he 
injured his neck around August 1992 in a motor vehicle 
accident.  The diagnoses were chronic lumbosacral strain and 
chronic cervical strain.

Magnetic resonance imaging (MRI) of the lumbar spine and 
cervical spine was performed in May 1996.  The lumbar spine 
showed no disc herniation or spinal stenosis.  The impression 
was normal MRI of the lumbar spine.  Further, the cervical 
spine showed mild central bulging and degenerative changes 
and cervical spine straightening, believed to be compatible 
with cervical spondylosis.  The impression was normal MRI of 
the cervical spine.  Electromyography of the lumbar spine was 
performed in June 1996.  The impression was chronic 
hyperirritability and motor root compression L4-5.

VA outpatient reports, dated from August 1997 to June 1998, 
are of record.  They do not reflect treatment for low back or 
cervical spine disabilities.

A VA orthopedic examination was performed in February 2000.  
The veteran complained of constant posterior, cervical and 
low back pain, located in the midline, without radiation to 
the upper or lower extremities, although his low back pain 
frequently radiated to the right buttock.  His pain was 
intensified by any activity, especially involving the right 
lower extremity and was eased by rest.  The examiner found 
that the cervical spine showed mild diffuse tenderness, but 
no crepitus or paraspinal spasm.  Range of motion of the 
cervical spine was as follows:  forward flexion 25 degrees, 
backward extension 25 degrees, right and left lateral flexion 
40 degrees, right and left rotation 50 degrees.  There was no 
objective evidence of pain on motion.  The lumbosacral spine 
showed diffuse tenderness, but no paraspinal spasm.  Straight 
leg raising was positive bilaterally at 15 degrees.  Range of 
motion of the lumbar spine was as follows:  forward flexion 
85 degrees, backward extension 30 degrees, right and left 
lateral flexion 40 degrees, right and left rotation 35 
degrees.  There was no objective evidence of pain on motion.  

It was also found that the veteran arose and stood slowly.  
He used a cane to ambulate, but did not need it.  His gait 
was slow, but without specific limp.  He walked well on his 
heels and toes.  He hopped moderately well.  He squatted with 
mild difficulty.  X-ray examination of the cervical spine was 
normal.  X-ray examination of the lumbar spine showed that 
bony structures and disc spaces were unremarkable.  The study 
was normal.  

The veteran's appeal to the Board was received in June 2000.  
He indicated that medical records from his primary care 
physician were not in the claims file.

Letters from the RO, dated October 5, 2001 and October 10, 
2001, requested the veteran to identify private physicians 
who treated him for low back strain and a cervical spine 
disorder.  He was also provided with releases to sign 
authorizing VA to obtain medical records from any physicians 
identified by the veteran.  He did not provide the requested 
information.

Of record are VA outpatient treatment reports, dated from 
August 1997 to June 1998.  They do not reflect that the 
veteran was treated for disability of the lumbar spine or 
cervical spine.  When seen on August 15, 1997, it was noted 
that he was seen the previous day for a blood pressure check.  
He requested a note be given to him to excuse him from work 
for the previous seven days.  It was indicated that the 
veteran was seen on the 7th of August for uncontrolled 
hypertension and was given a note for rest for 24 hours only.  
It was also noted that his blood pressure was controlled on 
the 14th of August.  He was refused a 7 day note as there was 
no indication that he could not work for a week.  

When seen three days later at the outpatient clinic, it was 
noted that the Lehr Corporation contacted the VA with regard 
to the veteran's extended absence from his job.  The VA 
notified the corporation that a note excusing the veteran 
from work from August 8 to 14 could not be given because VA 
records did not indicate illness during that period such as 
to prevent the veteran from working.

The veteran was afforded a VA orthopedic examination in 
October 2001.  He related that he had joined the United 
States Postal service in 1997, working full time, 40 hours 
per week, until 1999 when his back pain and neck pain were 
aggravated by lifting heavy trash.  He stated that, since 
then, he had been on sick leave and had worked only two 
months out of four years.  He denied hospitalizations since 
service.  

It was noted that the veteran walked without any assistive 
device.  He was able to dress and undress without difficulty.  
He was able to walk on heels and toes.  He was able to get on 
the examining table without any difficulty.  The cervical 
spine showed no localized tenderness or muscle spasm.  Range 
of motion of the cervical spine was as follows:  forward 
flexion 45 degrees/45 degrees normal; backward extension 40 
degrees/45 degrees normal; right lateral rotation 80 
degrees/80 degrees normal; left lateral rotation 80 
degrees/80 degrees normal; right lateral flexion 35 
degrees/45 degrees normal; and left lateral flexion 35 
degrees/45 degrees normal.  

The lumbar spine showed no localized tenderness or spasm.  
Range of motion of the lumbar spine in forward flexion was 85 
degrees, with fingertips within six inches of the floor.  The 
examiner noted that normal range of forward flexion was 90 
degrees.  Other ranges of motion were as follows:  extension 
20 degrees/normal 30 degrees; right lateral flexion 25 
degrees/normal 30 degrees; left lateral flexion 25 
degrees/normal 30 degrees; right lateral rotation 35 
degrees/normal 35 degrees; left lateral rotation 35 
degrees/normal 35 degrees.

There was no evidence of any list, and the Goldwaithe sign 
was negative.  There was no muscle spasm or abnormal mobility 
on forced motion.  There was no listing or loss of lateral 
motion due to osteoarthritic changes.  No weakening of 
cervical or lumbar spine movement was detected nor was there 
excess fatigability or incoordination.  Further, there was no 
evidence of unfavorable ankylosis due to any excess 
fatigability, weakened movement or incoordination. 

The examiner commented that it was not feasible to express 
functional limitation during a flare-up of the veteran's 
lumbar spine disorder or cervical spine disorder due to the 
subjective complaint of pain.  Moreover, it was not feasible 
to express additional loss of motion due to ankylosis or to 
pain during a subjective flare-up.  The diagnoses were 
chronic cervical strain and chronic lumbar strain.  The 
examiner commented that the veteran was limited in prolonged 
standing, walking, bending, stooping and lifting due to his 
subjective low back pain.  Clinically, there was no evidence 
of motor weakness, atrophy or significant limitation of range 
of motion.

A VA neurological examination was also performed in October 
2001.  The veteran indicated that he was an unemployed postal 
worker who last worked for four weeks in May 2001.  He 
reported that he experienced continued low back pain and neck 
pain on a daily basis.  The pain was mostly in the right side 
of the back and radiated to the right hip down to the foot on 
a constant daily basis.  On clinical inspection, it was noted 
that the veteran did not actually complain of neck pain.  He 
stated that pain, when present, was at the base of the skull 
where there were bony prominences-when the pain became 
really bad, it went to the right side of the face.  He stated 
that most of his problems concerned the low back.  He 
indicated that pain was to the right of the midline and that 
he also had pain in the right buttock, as well as in medial 
thigh; further, he experienced numbness in the right big toe 
and in the ball of the right foot.  

On clinical inspection, the extremities revealed no weakness, 
atrophy or fasciculation.  Reflexes were 2+ and equal.  There 
was slight decrease in the right ankle jerk, as compared to 
the left.  Sensory examination was within normal limits, 
including areas of the foot mentioned by the veteran.  He 
could walk on his heels and toes without difficulty.  The 
diagnoses were cervical spondylosis and lumbar radiculopathy 
in the L5-S1 distribution.  The examiner commented that the 
veteran had constant low back pain.  The cervical pain, or at 
least the occipital pain, was intermittent.  There was 
characteristic evidence of radiculopathy, as demonstrated by 
the low back pain going into the right buttock.  The only 
neurologic finding was diminished ankle jerk on the right, 
which was consistent with L5-S1 radiculopathy.  


II.  Analysis

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President approved the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 
which made several amendments to the law governing VA claims.  
Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to its duty-to-assist obligation.  It revised section 
5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
claimant of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2001).  The VCAA 
also provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (a)(1), (d) (West Supp. 2001).  See also the 
implementing regulations at 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).

As the appellant's claims were pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Therefore, 
they will be applied in this case.  Karnas, supra.

It is the Board's conclusion that the new law and regulations 
do not preclude the Board from proceeding to an adjudication 
of the appellant's claims.  This is so because the 
requirements of the new law and regulations have already been 
satisfied.  By the statement of the case and supplemental 
statement of the case furnished the appellant, the RO has 
notified him of the information and evidence necessary to 
substantiate his claims.  Pertinent post-service medical 
records have been associated with the record, and the 
appellant has undergone examination in connection with the 
claim on appeal.  With respect to medical records from the 
veteran's primary care physician mentioned in the veteran's 
formal appeal, the Board notes that it twice contacted the 
veteran for information which might assist in obtaining such 
records.  However, the veteran did not provide the requested 
information.  There is no indication that additional evidence 
exists and can be obtained on the issue here in question.  
Adjudication of this appeal, without referral to the RO for 
further consideration under the new law and regulations, 
poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2001).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).

Evaluation of disabilities of the musculoskeletal system 
includes consideration of functional loss due to such 
problems as weakness, excess fatigability, incoordination or 
pain, pursuant to the provisions of 38 C.F.R. §§ 4.40, 4.45 
(2001), and DeLuca v. Brown, 8 Vet. App. 202 (1995).  Notable 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).


A.  Lumbosacral Strain

The veteran's low back disability has been assigned a 10 
percent rating under Diagnostic Code 5295, for application to 
lumbosacral strain.  A 10 percent rating is warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent rating is warranted with muscle spasm on extreme 
forward bending, loss of lateral spine motion unilateral, in 
standing position.  A 40 percent rating is warranted for 
lumbosacral strain, severe; with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. 4.71a, 
Diagnostic Code (DC) 5295 (2001).

The medical evidence shows lumbosacral strain is manifested 
primarily by subjective complaints of pain.  However, there 
are no objective findings of muscle spasm on extreme forward 
bending or of unilateral loss of lateral spine motion in a 
standing position.  Absent objective findings of muscle spasm 
on extreme forward bending or of unilateral loss of lateral 
spine motion in a standing position, no basis is provided for 
assignment of a rating greater than 10 percent for the 
veteran's lumbosacral strain.  

Additionally, the medical evidence demonstrates that the 
veteran has no more than slight limitation of motion of the 
lumbar spine.  Absent objective evidence of at least moderate 
limitation of motion of the lumbar spine, no basis is 
provided for assignment of a rating greater than 10 percent 
under DC 5292 for application to limitation of motion of the 
lumbar spine.  

The veteran reports radiation of pain from the low back to 
the right buttock, and he was noted to have a slightly 
diminished right ankle jerk reflex.  These manifestations 
were found to be indicative of L5-S1 radiculopathy.  However, 
at the same time, there is no objective evidence of atrophy 
or diminished motor power of either lower extremity.  
Moreover, the medical evidence does not substantiate that the 
veteran has any herniation of lumbar discs or narrowing of 
the disc spaces of the lumbar spine.  Accordingly, a rating 
greater than 10 percent for the veteran's low back disability 
is not available under DC 5293 for application to 
intervertebral disc syndrome.  

The Board has taken note of the veteran's assertion that he 
experiences low back pain which produces functional 
limitations.  However, despite subjective complaints of low 
back pain, recent examinations did not indicate that pain 
significantly interfered with the veteran's performing range 
of motion of the lumbar spine.  In this regard, there was no 
objective evidence of pain on motion when the veteran was 
examined by VA in February 2000.  Further, when examined by 
VA in October 2001, the veteran dressed and undressed and got 
on the examining table without difficulty, thus evidencing 
that pain did not significantly limit function.  Moreover, 
the VA examiner in October 2001 specifically found no 
weakened movement, excess fatigability or incoordination 
stemming from the veteran's low back disability.  In light of 
the foregoing, an increased evaluation, based on pain or 
functional loss alone, is not warranted.  

B.  Cervical Disc Bulge at C3-7

The veteran's cervical disc bulge at C3-7 has been assigned a 
10 percent rating under Diagnostic Code 5293, for application 
to intervertebral disc syndrome.  A 10 percent rating is 
warranted for intervertebral disc syndrome, mild.  A 20 
percent rating is warranted for intervertebral disc syndrome, 
moderate; recurring attacks.  A 40 percent rating is 
warranted for intervertebral disc syndrome, severe; recurring 
attacks, with intermittent relief.  A 60 percent rating is 
warranted for intervertebral disc syndrome, pronounced; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
38 C.F.R. 4.71a, Diagnostic Code 5293 (2001). 

The medical evidence shows that the veteran's cervical spine 
disability is manifested primarily by subjective complaints 
of neck pain.  However, there are no clinical findings that 
he has loss of upper extremity motor power or sensory status 
due to radicular symptoms.  Absent objective findings of at 
least moderate intervertebral disc syndrome, with recurrent 
attacks, no basis is provided for assignment of a rating 
greater than 10 percent for the veteran's cervical disc bulge 
at C3-7.  

Additionally, the medical evidence demonstrates that the 
veteran has no more than slight limitation of motion of the 
cervical spine.  Absent objective evidence of at least 
moderate limitation of motion of the cervical spine, no basis 
is provided for assignment of a rating greater than 10 
percent under DC 5290 for application to limitation of motion 
of the cervical spine.  

The Board has taken note of the veteran's assertion that he 
experiences neck pain which produces functional limitations.  
However, despite subjective complaints of neck pain, recent 
examinations did not indicate that pain significantly 
interfered with the veteran's performing range of motion of 
the cervical spine.  In this regard, on the VA neurological 
examination in October 2001, it was reported that the veteran 
did not actually complain of neck pain at all.  Moreover, the 
VA orthopedic examiner in October 2001 specifically found no 
weakened movement, excess fatigability or incoordination 
stemming from the veteran's cervical spine disability.  In 
light of the foregoing, an increased evaluation, based on 
pain or functional loss alone, is not warranted.  

C.  Other Considerations

The Board finds that the evidence of record does not present 
such an exceptional or unusual disability picture so as to 
render impractical the application of the regular rating 
schedular standards and to warrant assignment of increased 
evaluations on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2001).  Although the veteran reported that he 
has worked only about two months since 1999 because of back 
pain and neck pain, there is no objective evidence that the 
veteran's lumbosacral strain or intervertebral disc syndrome 
involving the cervical spine have resulted in marked 
interference with employment (i.e., beyond that contemplated 
by the currently assigned 10 percent evaluation for either 
disorder).  Further, there is no objective demonstration that 
either his low back or cervical spine disorders have 
necessitated frequent periods of hospitalization, or have 
otherwise rendered inadequate the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 
218, 227 (1995).

For all the foregoing reasons, the claims for increased 
ratings for low back and cervical spine disabilities must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claims, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. 5107(b) (West 
1991 and Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 



ORDER

Entitlement to a rating greater than 10 percent for low back 
strain is denied.

Entitlement to a rating greater than 10 percent for cervical 
disc bulge at C3-7 is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

